         Case 1:19-cr-10141-LTS Document 116 Filed 11/15/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )
                                                     )         Crim. No. 19-10141-LTS
SHELLEY M. RICHMOND JOSEPH,                          )
                                                     )
                       Defendant.                    )


          UNITED STATES’ ASSENTED-TO MOTION FOR LEAVE TO FILE
             SUR-REPLY IN OPPOSITION TO DEFENDANT JOSEPH’S
                   MOTION TO DISMISS THE INDICTMENT

       Pursuant to Local Rule 7.1(b)(3), the United States respectfully requests leave to submit a

6-page sur-reply brief responding to defendant’s 21-page reply brief. The government believes the

proposed brief will assist the Court in resolving the motion to dismiss. Through her counsel, Judge

Joseph has assented to the relief requested in this motion.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              UNITED STATES ATTORNEY

                                              By: /s/ Christine Wichers
                                              Dustin Chao
                                              Christine Wichers
                                              Assistant U.S. Attorneys




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on November
15, 2019.

                                              /s/ Christine Wichers
                                              Christine Wichers
